 


 HR 4812 ENR: Honor Flight Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4812 
 
AN ACT 
To amend title 49, United States Code, to require the Administrator of the Transportation Security Administration to establish a process for providing expedited and dignified passenger screening services for veterans traveling to visit war memorials built and dedicated to honor their service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Honor Flight Act.  
2.Honor Flight program 
(a)In generalTitle 49, United States Code, is amended by adding after section 44927 the following new section: 
 
44928.Honor Flight programThe Administrator of the Transportation Security Administration shall establish, in collaboration with the Honor Flight Network or other not-for-profit organization that honors veterans, a process for providing expedited and dignified passenger screening services for veterans traveling on an Honor Flight Network private charter, or such other not-for-profit organization that honors veterans, to visit war memorials built and dedicated to honor the service of such veterans.. 
(b)Clerical amendmentThe table of contents of title 49, United States Code, is amended by inserting after the item relating to section 44927 the following new item: 
 
 
44928. Honor Flight program..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
